AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 of!   /S-
                                     UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                         V.                                      (For Offenses Committed On or After November 1, 1987)


                          Vicente Rios-Diaz                                      Case Number: 2: 19-mj-11989

                                                                                 Jo Anne Tyrell
                                                                                 Defendant'srA=tto~rne~--------~


REGISTRATION NO. 93410298
THE DEFENDANT:
                                                                                                         DEC 3 (} 2019
 IZl pleaded guilty to count(s) 1 of Complaint
                                              -----=------------1------------t---
 •    was found guilty to count(s)
      afterapleaofnotguilty.                                             !nv'. w 1L'"''' ' 11'-•~i ,1.,•,~
      Accordingly, the defendant is adjudged guilty of such count(s), whi6ir1nvorvelntrf61lowtng-o                                         ):

Title & Section                    Nature of Offense                                                              Count Number{s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1

•     The defendant has been found not guilty on count(s)
                                 -------------------
•     Count(s)
                  ------------------
                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                            .XTIME SERVED                                       - - - - - - - - - - days
 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, December 30, 2019
                                ( ...\                                   Date of Imposition of Sentence
            l\\.~,,1i \ \\~ '\~··{   ,~i
                                              -
Received . \J\µ.}N
                            I

                                J\            ·                          ~ J
             DUSM
                                                                         HOORABLE RUTH~ EZMoNTE~
                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                        2: 19-mj-11989
